DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to application filed June 20, 2019 and preliminary amendment filed June 20, 2019, in which claims 1, 3-13, and 15-19 have been amended, no claims have been canceled nor newly added.
Thus, claims 1-19 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
5.	Claims 1-19 are objected to because of the following informalities:  
As to claim 1, line 9, recites to include the limitation “the further locking script” should be changed to, for example, -- the further locking script (LS2) --.  Appropriate correction is required.
 Claims 2-19 are also objected to for being depended upon the objection of the base claim 1. 
As to claim 17, line 4, recites to include the limitation “unlocking script (ULS2);” should be changed to for example, -- unlocking script (ULS2)[[;]].  --  .Appropriate correction is required.
Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-8 and 11-19  are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 3-14 of U.S. Patent No. 11,238,450 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application 
U.S. Patent No. 11,238,450 B2
 1. (Currently Amended) A method of using a plurality of blockchain transactions to execute a computer-implemented task, the method comprising the steps: 
       using an unlocking script (ULS1)
            in a blockchain transaction (Tx2) to present at least one data item to a locking script (LS 1) of another transaction (Tx1) so as to provide a result on a stack; 



      generating a further unlocking script (ULS2) which 
                                                 comprises the result provided on the stack; and






           presenting the further unlocking script (ULS2) to a further locking script (LS2) such that the result from the stack is provided as input to the further locking script.  














2. (Original) A method according to claim 1, and further comprising: 


performing one or more of the steps of claim 1 more than once.  


3. (Currently Amended) A method according to claim 1, and further comprising the step of: 

using the at least one data item in the execution of a calculation or sequence of instructions provided within the locking script (LS 1).  

4. (Currently Amended) A method according to claim 1, and further comprising the step of: using the result provided on the stack in the execution of a calculation or sequence of instructions provided within the further locking script (LS2).  

5. (Currently Amended) A method according to claim 1, and further comprising the step of: obtaining the result from the stack.

6. (Currently Amended) A method according to claim 1, and further comprising the step of: validating the blockchain transaction (Tx2) and/or the other transaction (Tx1) to generate the result on the stack.  

7. (Currently Amended) A method according to claim 1, 

 wherein: the unlocking script (ULS1) and the further unlocking script (ULS2) are provided in association with different inputs within the same blockchain transaction (Tx2).  


8. (Currently Amended) A method according to claim 1, 

wherein: the locking script (LS1) and the further locking script (LS2) are provided in association with different outputs within the same blockchain transaction (Tx1).  


11. (Currently Amended) A method according claim 1, wherein: 
the step of presenting the further unlocking script (ULS2) to a further locking script (LS2) provides a further result on the stack, or on a different stack.  

12. (Currently Amended) A method according to claim 1, 


wherein the step of generating the further unlocking script (ULS2) comprises: 
 amending the blockchain transaction (Tx2) to insert an input (In2), wherein the further unlocking script (ULS2) is associated with the inserted input (In2).  

13. (Currently Amended) A method according to claim 1, and further comprising the step of: using a blockchain client to obtain the result from the stack.  

14. (Original) A method according to claim 13 wherein: the blockchain client is a Bitcoin client.  

15. (Currently Amended) A method according to claim 1, and further comprising the step of: submitting the blockchain transaction (Tx2) and/or other blockchain transaction (Tx1) to a blockchain network.  

16. (Currently Amended) A method according to claim 1, wherein:
 the plurality of blockchain transactions are for a blockchain, the blockchain being 
consensus-based, distributed, electronic ledger; and/or the blockchain is the Bitcoin blockchain; one, some or all of the plurality of blockchain transactions are Bitcoin transactions; and/or the method is arranged for execution on the Bitcoin blockchain.  

17. 
(Currently Amended) A method according to claim 1, wherein: 



                         the at least one data item is provided as metadata within the unlocking script (ULS 1);










 and/or the result is provided as metadata within the further unlocking script (ULS2);  







18. (Currently Amended) A method according to claim 1, and further comprising the step of: using the method to compute a final result, and using the final result to control a process performed off a blockchain.  

19. (Currently Amended) A computer-implemented system arranged and configured to perform the method of claim 1.



1. A method of using a plurality of blockchain transactions to execute a computer-implemented task, comprising the steps: 

      using an unlocking script (ULS1) associated with a first input (In1) in a blockchain transaction (Tx2) to present at least one data item to a locking script (LS1) of another transaction (Tx1) so as to provide a result on a stack; 
     amending the blockchain transaction (Tx2) to include a second input (In2); 
      generating a further unlocking script (ULS2) associated with the second input (In2), the further unlocking script (ULS2) comprising the result from the stack, wherein the unlocking script (ULS1) and the further unlocking script (ULS2) are provided in association with different inputs (In1 In2) within the same blockchain transaction (Tx2) and wherein the result is provided as metadata within the further unlocking script (ULS2); and 
   presenting the further unlocking script (ULS2) to a further locking script (LS2) such that the result from the stack is provided as input to the further locking script (LS2), wherein the locking script (LS1) and the further locking script (LS2) are provided in association with different outputs within the same blockchain transaction (Tx1) and wherein: the plurality of blockchain transactions are for a blockchain, the blockchain being a consensus-based, distributed, electronic ledger; and/or the blockchain is the Bitcoin blockchain; and/or one, some or all of the transactions are Bitcoin transactions; and/or the method is arranged for execution on the Bitcoin blockchain.


1. A method of using a plurality of blockchain transactions to execute a computer-implemented task, comprising the steps: 

      …amending the blockchain transaction (Tx2) to include a second input (In2); 
 and ….is arranged for execution on the Bitcoin blockchain.

3. A method according to claim 1, and further comprising the step of:

using the at least one data item in the execution of a calculation or sequence of instructions provided within the locking script (LS1).

4. A method according to claim 1, and further comprising the step of: 
using the result provided on the stack in the execution of a calculation or sequence of instructions provided within the further locking script (LS2).

5. A method according to claim 1, and further comprising the step of: 
obtaining the result from the stack.

6. A method according to claim 1, and further comprising the step of: 
validating the blockchain transaction (Tx2) and/or the other transaction (Tx1) to generate the result on the stack.

1. A method of using a plurality of blockchain transactions to execute a computer-implemented task, comprising the steps: …wherein the unlocking script (ULS1) and the further unlocking script (ULS2) are provided in association with different inputs (In1 In2) within the same blockchain transaction (Tx2) …  Bitcoin blockchain.

1. A method of using a plurality of blockchain transactions to execute a computer-implemented task, comprising the steps: 
…wherein the locking script (LS1) and the further locking script (LS2) are provided in association with different outputs within the same blockchain transaction (Tx1) …  Bitcoin blockchain.

7. A method according to claim 1, wherein: 

the step of presenting the further unlocking script (ULS2) to a further locking script (LS2) provides a further result on the stack, or on a different stack.

1. A method of using a plurality of blockchain transactions to execute a computer-implemented task,
 comprising the steps:


amending the blockchain transaction (Tx2) to include a second input (In2); generating a further unlocking script (ULS2) associated with the second input (In2), …  Bitcoin blockchain.

8. A method according to claim 1, and further comprising the step of: 
using a blockchain client to obtain the result from the stack.

9. A method according to claim 8,
 wherein: the blockchain client is a Bitcoin client.

10. A method according to claim 1, and further comprising the step of:
 submitting the blockchain transaction (Tx2) and/or other blockchain transaction (Tx1) to a blockchain network.

12. A method according to claim 1, wherein: 

the plurality of blockchain transactions are for a blockchain, the blockchain being a consensus-based, distributed, electronic ledger; and/or the blockchain is the Bitcoin blockchain; and/or one, some or all of the transactions are Bitcoin 
transactions; and/or the method is arranged for execution on the Bitcoin blockchain.

Claims( 1 and 11):
1. A method of using a plurality of blockchain transactions to execute a computer-implemented task, comprising the steps:
 using an unlocking script (ULS1) associated with a first input (In1) in a blockchain transaction (Tx2) to present at least one data item to a locking script (LS1) of another transaction (Tx1) so as to provide a result on a stack; amending the blockchain transaction (Tx2) to include a second input (In2); generating a further unlocking script (ULS2) associated with the second input (In2), the further unlocking script (ULS2) comprising the result from the stack, wherein the unlocking script (ULS1) and the further unlocking script (ULS2) are provided in association with different inputs (In1 In2) within the same blockchain transaction (Tx2) and wherein the result is provided as metadata within the further unlocking script (ULS2)… on the Bitcoin blockchain.
11. A method according to claim 1, wherein: the at least one data item is provided as metadata within the unlocking script (ULS1).


13. A method according to claim 1, and further comprising the step of: 
using the method to compute a final result, and using the final result to control a process performed off the blockchain.

14. A computer-implemented system arranged and configured to perform at least the following operations: using an unlocking script (ULS1) associated with a first input (In1) in a blockchain transaction (Tx2) to present at least one data item to a locking script (LS1) of another transaction (Tx1) so as to provide a result on a stack; 
     amending the blockchain transaction (Tx2) to include a second input (In2); 
      generating a further unlocking script (ULS2) associated with the second input (In2), the further unlocking script (ULS2) comprising the result from the stack, wherein the unlocking script (ULS1) and the further unlocking script (ULS2) are provided in association with different inputs (In1 In2) within the same blockchain transaction (Tx2) and wherein the result is provided as metadata within the further unlocking script (ULS2); and 
   presenting the further unlocking script (ULS2) to a further locking script (LS2) such that the result from the stack is provided as input to the further locking script (LS2), wherein the locking script (LS1) and the further locking script (LS2) are provided in association with different outputs within the same blockchain transaction (Tx1) and wherein: the plurality of blockchain transactions are for a blockchain, the blockchain being a consensus-based, distributed, electronic ledger; and/or the blockchain is the Bitcoin blockchain; and/or one, some or all of the transactions are Bitcoin transactions; and/or the method is arranged for execution on the Bitcoin blockchain.



Based on the comparison of the above table, with highlight differences via underline words, indicates that, although claims 1 and 3-14 of U.S. Patent No. `450 are not identical, they are not patentably distinct from claims 1-8 and 11-19 of the current examined application since the claims 1 and 3-14 of the U.S. Patent No. ‘450 are read on claims 1-8 and 11-19 of the current examined application. 
Accordingly, claims 1-8 and 11-19 of the current examined application are not patentably distinct from claims 1 and 3-14 of the U.S. Patent Application No. ‘450 and as such are unpatentable for anticipated-type double patenting. 
8.	Claims  1-6, 11, and 13-19  are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-7 and 10-14 of U.S. Patent No. US 11087322 B2.
	Although the claims at issue are not identical, they are not patentably distinct from other.

Current Application 
U.S. Patent No. US 11087322 B2
 1. (Currently Amended) A method of using a plurality of blockchain transactions to execute a computer-implemented task, the method comprising the steps: 
       


              using an unlocking script (ULS1)
            in a blockchain transaction (Tx2) to present at least one data item to a locking script (LS 1) of another transaction (Tx1) so as to provide a result on a stack; 



      generating a further unlocking script (ULS2) which 
                                                 comprises the result provided on the stack; and






           presenting the further unlocking script (ULS2) to a further locking script (LS2) such that the result from the stack is provided as input to the further locking script.  

2. (Original) A method according to claim 1, and further comprising: performing one or more of the steps of claim 1 more than once.  


3. (Currently Amended) A method according to claim 1, and further comprising the step of: 
using the at least one data item in the
execution of a calculation or sequence of instructions provided within the locking script (LS 1).  

4. (Currently Amended) A method according to claim 1, and further comprising the step of: using the result provided on the stack in the execution of a calculation or sequence of instructions provided within the further locking script (LS2).  

5. (Currently Amended) A method according to claim 1, and further comprising the step of: 

obtaining the result from the stack.

6. (Currently Amended) A method according to claim 1, and further comprising the step of: validating the blockchain transaction (Tx2) and/or the other transaction (Tx1) to generate the result on the stack.  


11. (Currently Amended) A method according claim 1, wherein: the step of presenting the further unlocking script (ULS2) to a further locking script (LS2) provides a further result on the stack, or on a different stack.  


13. (Currently Amended) A method according to claim 1, and further comprising the step of: using a blockchain client to obtain the result from the stack.  


14. (Original) A method according to claim 13 wherein:

 the blockchain client is a Bitcoin client.  


15. (Currently Amended) A method according to claim 1, and further comprising the step of: submitting the blockchain transaction (Tx2) and/or other blockchain transaction (Tx1) to a blockchain network.  


16. (Currently Amended) A method according to claim 1, wherein:
 the plurality of blockchain transactions are for a blockchain, the blockchain being 
consensus-based, distributed, electronic ledger; and/or the blockchain is the Bitcoin blockchain; one, some or all of the plurality of blockchain transactions are Bitcoin transactions; and/or the method is arranged for execution on the Bitcoin blockchain.  

17. (Currently Amended) A method according to claim 1, wherein:
the at least one data item is provided as metadata within the unlocking script (ULS 1);and/or the result is provided as metadata within the further unlocking script (ULS2);  

19. (Currently Amended) A computer-implemented system arranged and configured to perform the method of claim 1.



1. A system to use a plurality of blockchain transactions to execute a computer-implemented task, the system comprising: one or more processors; and memory encoding instructions executable by the one or more processors to cause the system to perform operations comprising: 
  using an unlocking script (ULS1) associated with a first input (In1) in a blockchain transaction (Tx2) to present at least one data item to a first locking script (LS1) of another transaction (Tx1) so as to provide a result on a stack;


 generating a further unlocking script (ULS2) associated with a second input (In2) and comprising the result from the stack, wherein the second input (In2) is provided in a further blockchain transaction (Tx3), and wherein the locking script (LS1) and further locking script (LS2) are associated with outputs in different blockchain transactions; and 


   presenting the further unlocking script (ULS2) to a further locking script (LS2) such that the result from the stack is provided as input to the further locking script.

13. A system according to claim 1 wherein the operations further comprise: performing one or more of the steps of claim 1 more than once.

3. A system according claim 1 wherein the operations further comprise: 
using the at least one data item in the execution of a calculation or sequence of instructions provided within the first locking script (LS1).

4. A system according to claim 1 wherein the operations further comprise: 
using the result provided on the stack in the execution of a calculation or sequence of instructions provided within the further locking script (LS2).

5. A system method according to claim 1 and further comprising the step of wherein the operations further comprise: 
obtaining the result from the stack.

7. A system according to claim 1 wherein the operations further comprise:
 validating the blockchain transaction (Tx2) and/or the other transaction (Tx1), and/or further transaction (Tx3) to generate the result on the stack.

10. A system according to claim 1 wherein: 

presenting the further unlocking script (ULS2) to a further locking script (LS2) provides a further result on the stack, or on a different stack.


6. A system according to claim 1 wherein the operations further comprise: using a blockchain client to obtain the result from the stack, wherein the blockchain client is a Bitcoin client.

6. A system according to claim 1 wherein the operations further comprise: using a blockchain client to obtain the result from the stack, wherein the blockchain client is a Bitcoin client.

11. A system according to claim 1 wherein the operations further comprise:
 submitting the blockchain transaction (Tx2) and/or other blockchain transaction (Tx1) and/or further transaction (Tx3) to a blockchain network.

14. A system according to claim 1 wherein 

the plurality of blockchain transactions are for a blockchain, and wherein: the blockchain is a consensus-based, distributed, electronic ledger; and/or the blockchain is a Bitcoin blockchain; and/or one, some or all of the plurality of blockchain transactions are Bitcoin transactions; and/or the method is arranged for execution on the Bitcoin blockchain.

12. A system according to claim 1 wherein: 

the at least one data item is provided as metadata within the unlocking script (ULS1); and/or the result is provided as metadata within the further unlocking script (ULS2).

1. A system to use a plurality of blockchain transactions to execute a computer-implemented task, the system comprising: one or more processors; and memory encoding instructions executable by the one or more processors to cause the system to perform operations comprising: 
  using an unlocking script (ULS1) associated with a first input (In1) in a blockchain transaction (Tx2) to present at least one data item to a first locking script (LS1) of another transaction (Tx1) so as to provide a result on a stack;


 generating a further unlocking script (ULS2) associated with a second input (In2) and comprising the result from the stack, wherein the second input (In2) is provided in a further blockchain transaction (Tx3), and wherein the locking script (LS1) and further locking script (LS2) are associated with outputs in different blockchain transactions; and 


   presenting the further unlocking script (ULS2) to a further locking script (LS2) such that the result from the stack is provided as input to the further locking script.



Based on the comparison of the above table, with highlight differences via underline words, indicates that,  although system claim 1 of U.S. Patent No. `322  is not identical, it is not patentably distinct from system claim 19 of the current examined application since the claim 1 of the U. S. Patent No. `322 is read on claim 19 of the current examined application. 
Accordingly, claim 19 of the current examined application is not patentably distinct from claim 1 of the U.S. Patent Application No. ‘322 and as such are unpatentable for anticipated-type double patenting. 
It is also to that that, method claim 1 of the current examined application recited same limitation as system claim 19 of the current examined application; accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claims inventions to apply system claim 1 of U.S. Patent No. `322 on the method claim 1 of the current examined application and still accomplish predictable results.
Furthermore, although system claims 1, 3-7 and 10-14 of the U.S. Patent No. ‘322 are not identical, they are not patentably distinct and/or would have been obvious from method claims 2-6, 11, and 13-18 of the current examined application. 
Therefore, claim 1-6, 11, and 13-18 of the current examined application are not patentably distinct from claims 1, 3-7 and 10-14 of the U.S. Patent Application No. ‘322 and as such are unpatentable for obvious-type double patenting. 
Allowable Subject Matter 
9.	Claims 9-10 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as  further rewritten or amended to overcome the rejection(s) and objection(s), set forth in this Office action for the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
FAY et al. (US 20160292672 A1) disclose blockchain transactions with a distributed blockchain computing system that includes multiple computing nodes.
van de Ruit et al. (US 20190121988 A1) disclose a blockchain transaction device arranged to generate a transaction for a blockchain.
Bartolucci  et al. (US 11429956 B2) disclose methods and systems for improving the security, reliability and usability of cryptographically-enforced assets (including cryptographic currency such as Bitcoin) maintained on a blockchain.
 
LERNER (US 20160085955 A1) discloses secure storing and offline transferring of digitally transferable assets.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192